UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
JOHN O’HARA,
                           Plaintiff,                         ORDER
                                                              17-CV-4766
        - against -


CITY OF NEW YORK, DISTRICT ATTORNEY
CHARLES J. HYNES, ASSISTANT DISTRICT
ATTORNEY JOHN P. O’MARA, ASSISTANT
DISTRICT ATTORNEY ANGELO M. MORELLI,
ASSISTANT DISTRCT ATTORNEY DINO AMOROSO,
DISTRICT ATTORNEY INVESTIGATOR ALLEN PRESSER,
ASSEMBLYMAN JAMES F. BRENNAN, JOHN W.
CARROLL, ESQ., JOHN KEEFE, and JEFFREY WAITE,
ESQ.,
                           Defendants.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        On May 31, 2019, the Court granted in part and denied in part Defendants’ motions to

dismiss O’Hara’s claims, (ECF No. 68), and shortly after reinstated a stay of all proceedings until

July 8, 2019, for a report of the status of the substitution of Defendant Hynes’ Estate as defendant.

(ECF No. 70). On June 14 and 21, 2019, O’Hara made two motions to reconsider the dismissal of

his third, sixth, eleventh, and twelfth claims. (ECF Nos. 71, 72). Defendants subsequently filed a

motion requesting that the Court confirm that the briefing for those motions is subject to the

previously ordered stay. (ECF No. 73). The Court confirms that its previously ordered stay of all

proceedings, including O’Hara’s pending motions, is still in effect.

        On June 27, 2019, O’Hara moved for a 60-day extension of time to substitute Hynes’ Estate

as Defendant pursuant to Rule 6(b)(1) of the Federal Rules of Civil Procedure. (ECF No. 75).

O’Hara’s request is granted. Accordingly, the Court’s previously ordered stay is extended until




                                                         1
August 27, 2019, at which time O’Hara is directed to provide the status of the substitution of

Hynes’ Estate.

         SO ORDERED.
Dated:           Brooklyn, New York
                 July 2, 2019

                                                  /s        ___
                                                  I. Leo Glasser                     U.S.D.J.




                                              2
